Citation Nr: 1726275	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected hallux valgus, left and right feet, with residuals of closing wedge bunionectomy. 

2.  Entitlement to service connection for a low back condition, to include as secondary to service-connected hallux valgus, left and right feet, with residuals of closing wedge bunionectomy. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her bilateral knee disability and low back condition are a result of her service-connected hallux valgus, left and right feet, with residuals of closing wedge bunionectomy.  A remand is necessary in order to obtain an addendum opinion from the April 2016 VA examiner and a clarifying opinion from the Veteran's private chiropractic orthopedist, Dr. Bednarczuk-Youtsler for the reasons discussed below. 

First, although based on the Veteran's contentions, she is advancing a theory of entitlement under secondary service connection,  VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  VA must examine the record with a view towards ascertaining whether the claimant or the evidence raises consideration of any theory of entitlement, regardless of the specific disability claims.  Thus, the Veteran is entitled to consideration under both direct and secondary service connection. 

However, a review of the February 2007 VA examination report reveals that the VA examiner did not address whether the Veteran's bilateral knee disability or low back condition resulted from an injury or disease incurred in or aggravated by active military service (direct service connection). 38 C.F.R. § 3.303. 

Furthermore, the Veteran was afforded another VA examination in April 2016.  Although the VA examiner provided an opinion as to whether the Veteran's bilateral knee disability and low back condition were proximately caused by a service-connected disability, the examiner did not address whether the Veteran's bilateral knee disability and low back condition were aggravated (permanently worsened beyond the normal progression) by any of the service connected disabilities or whether the Veteran's bilateral knee disability and low back condition resulted from an injury or disease incurred in or aggravated by active military service.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (in order to establish service connection on a secondary basis the evidence must show  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability).  Also, for purposes of an aggravation opinion, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disability.  
38 C.F.R. § 3.310.   

Additionally, while the April 2016 VA examiner provided an opinion on whether the Veteran's bilateral knee disability and low back condition were proximately caused by the Veteran's service-connected hallux valgus of the left and right feet with residuals of closing bunionectomy, the VA examiner's rationale that "the weight of the evidence in the medical literature does not show a nexus with which to link these two conditions," he did not fully explain how he arrived at his medical conclusions.  For instance, the VA examiner did not reference any specific medical literature in the VA examination report although he refers to it in his rationale.  Thus, it is unclear what medical literature the VA examiner relied upon in formulating the medical opinion.  Without an adequate rationale, the Board cannot ascertain how much probative value to give to the weight of the medical literature in support of the proposed medical opinion.  Also, the VA examiner did not discuss the Veteran's contentions.  Thus, it is unclear whether the Veteran's contentions were taken into account when formulating the opinion rendered.  Therefore, the Board is not satisfied with the examiner's vague summary of the medical literature that does not in any meaningful way discuss the specifics of the Veteran's case.   
 
Based on the foregoing, the Board finds an addendum opinion is necessary to address whether the Veteran's claimed disabilities resulted from an injury or disease incurred in or were aggravated by active military service, whether the Veteran's claimed disabilities were aggravated by any of the service connected disabilities, and to provide a sound rationale that discusses the Veteran's contentions as well a more specific discussion revealing what medical literature was relied upon.  

Second, the Board notes the Veteran has submitted private medical treatment records in support of her claim.  Specifically, a November 2014 private medical opinion by Dr. Bednarcuk-Youstler, D.O, who was treating the Veteran for lower back pain beginning in October 2014.  Dr. Bednarcuk-Youstler opined that the Veteran's lower back diagnoses are a long term result of the 1977 to 1983 foot surgeries, which changed the Veteran's gait and caused a change of function that is directly related to the kinetic chain.  In addition, Dr. Bednarcuk-Youstler attributes this change in gait to a change at the joint surfaces of the ankles, knees, hips, and lower back.  The Board notes that is unclear what information, such as a review of prior medical records, were relied upon in formulating this opinion. Thus, further clarification is required.

Additionally, at the end of his report, Dr. Bednarcuk-Youstler includes one sentence implying that the Veteran's foot surgeries also caused the Veteran's bilateral knee disability.  However, it is unclear the basis of Dr. Bednarcuk-Youstler's opinion; thus a rationale is required.  See Savage v. Shineksi, 24 Vet. App. 124 (2010) (when a private examination report reasonably appears to contain information necessary to properly decide a claim by a veteran for VA benefits but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, the VA has a duty to ask the private examiner to clarify the report, or the Board of Veterans' Appeals must explain why such clarification was not needed).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the April 2016 VA examiner, or from another health care professional if that examiner is not available.  The examiner should respond to the following, after reviewing and considering all the Veteran's pertinent lay and medical evidence:

(a) Whether it is at least as likely as not that the Veteran's bilateral knee disability was caused by or incurred in service. 

Include the precise nature and etiology of the Veteran's bilateral knee disability. 

(b) Whether it is at least as likely as not that the Veteran's low back condition was caused by or incurred in service.

Include the precise nature and etiology of the Veteran's low back condition. 

(c) Is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral knee disability is aggravated by (permanently worsened beyond the normal progression) her service-connected hallux valgus of the left and right feet with residuals of closing bunionectomy?  

In offering this opinion, the examiner is instructed that the phase "caused by or result of" is insufficient to address the question of aggravation.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

(d) Is it at least as likely as not (probability of at least 50 percent) that the Veteran's low back condition is aggravated by (permanently worsened beyond the normal progression) her service-connected hallux valgus of the left and right feet with residuals of closing bunionectomy.

In offering this opinion, the examiner is instructed that the phase "caused by or result of" is insufficient to address the question of aggravation.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

A complete rationale must be provided for all opinions expressed.  If the medical examiner is relying on medical literature, the examiner is asked to provide what medical literature formulates the basis of any medical opinion rendered.

2.  Request a clarifying opinion from the Veteran's treating chiropractic orthopedist, Dr. Bednarcuk-Youstler addressing the following:

(a) In regards to the opinion rendered finding  that the Veteran's lower back condition was caused by her foot surgeries (her service-connected hallux valgus of the left and right feet with residuals of closing bunionectomy) what information was rely on in formulating this opinion. The examiner should indicate what, if any, medical records were reviewed and relied upon.  

(b) Whether it is at least as likely as not that the Veteran's bilateral knee disability was proximately caused  by or aggravated by (permanently worsened beyond the normal progression) her service-connected hallux valgus of the left and right feet with residuals of closing bunionectomy. 

If so, the examiner must provide what information relied on in formulating this opinion. The examiner should indicate what, if any, medical records were reviewed and relied upon.  

A complete rationale must be provided for all opinions expressed.  If the medical examiner is relying on medical literature, the examiner is asked to provide what medical literature formulates the basis of any medical opinion rendered. 

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals





